       Case 2:19-cv-10116-ODW Document 21 Filed 09/23/20 Page 1 of 1 Page ID #:317

                                      Office of the Clerk
                     United States Court of Appeals for the Ninth Circuit
                                    Post Office Box 193939
                             San Francisco, California 94119-3939
                                         415-355-8000
Molly C. Dwyer
Clerk of Court                          September 23, 2020


       No.:         20-55979
       D.C. No.: 2:19-cv-10116-ODW / 2:18-cr-38-ODW-1
       Short Title: n v. Kenneth Collins, et al


       Dear Appellant

       The Clerk's Office of the United States Court of Appeals for the Ninth Circuit has
       received a copy of your notice of appeal and/or request for a certificate of
       appealability.

       A briefing schedule will not be set until the court determines whether a
       certificate of appealability should issue.

       Absent an emergency, all subsequent filings in this matter will be referred to the
       panel assigned to consider whether or not to grant the certificate of appealability.

       All subsequent letters and requests for information regarding this matter will be
       added to your file to be considered at the same time the cause is brought before the
       court.

       The U.S. Court of Appeals docket number shown above has been assigned to this
       case. You must indicate this Court of Appeals docket number whenever you
       communicate with this court regarding this case. Motions filed along with the
       notice of appeal in the district court are not automatically transferred to this court
       for filing. Any motions seeking relief from this court must be separately filed in
       this court's docket.
